Title: To George Washington from George Lewis, 9 May 1799
From: Lewis, George
To: Washington, George



Dr Sir
Marmion, King George County 9th May 1799

Being anxious to get a Command in the immediate Army, I wrote to a friend in Congress at an early day on the subject, expressing my desire to be with the Army, and requested him to signify the same to the Secretary of War, or so arrange the business as I might be considered a candidate for a Command—to this letter I have never received a reply, and am now inform’d by a friend, that my name is not known at the War office, among those gentlemen who have applied for appointments, how to account for this inattention I am at a loss.
Still desierous of an appointment and hearing that the Gentleman appointed to the Command of the Cavalry had declin’d his acceptance—I take the liberty of offering my Services to that Command. having a Personal acquaintance with most of the Gentlemen belonging to that Regiment, and strongly urged by some of them to make this application—if this appointment cannot be had, I am informed that Congress have it in contemplation to raise another Regiment of Cavalry (if so) I should be thankful Sir (thro. you) to be considered as a candidate for that Command, having

served the greater Part of my time whilst in the Revolutionary War in the Cavalry, and again as Commander of the Virginia Cavalry on the Western expedition (I feel a Partiallity for that service) Any attention or Service that you can render me in this business will be gratfully acknowledg’d by—Yr Affectionate Nephew

G. Lewis

